Citation Nr: 0215653	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound left (minor) upper arm, muscle groups VI and V, 
residuals of contused left brachial artery.

2.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound left (minor) lower arm, muscle group VII, 
sensory deficit left radial nerve.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to June 15, 1999, 
for a grant of special monthly compensation (SMC) based on 
the loss of use of, or blindness in, an eye, having light 
perception only.   

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to an 
evaluation in excess of 20 percent for gunshot wound left 
(minor) upper arm, muscle groups VI and V, residuals of 
contused left brachial artery, and entitlement to an 
evaluation in excess of 10 percent for gunshot wound left 
(minor) lower arm, muscle group VII, sensory deficit left 
radial nerve.)


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.  His claim comes before the Board on appeal from an 
August 2001 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), in part, continued the 30 percent evaluation assigned 
the veteran's left eye disability, continued the 20 percent 
evaluation assigned residuals of a gunshot wound of the left 
upper arm, continued the 10 percent evaluation assigned 
residuals of a gunshot wound of the left lower arm, granted 
service connection and assigned a 30 percent evaluation for 
PTSD, and granted SMC based on the loss of use of, or 
blindness in, an eye, having light perception only, effective 
from June 15, 1999. 

The veteran initiated, but did not perfect, an appeal of the 
RO's August 2001 continuance of the 30 percent evaluation 
assigned the left eye disability.  The veteran also 
initiated, but has not yet perfected an appeal of the RO's 
October 2001 denial of separate evaluations for muscle group 
V and muscle group VI injuries.  These issues are thus not 
now before the Board for appellate review. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 20 percent for 
gunshot wound left (minor) upper arm, muscle groups VI and V, 
residuals of contused left brachial artery, and entitlement 
to an evaluation in excess of 10 percent for gunshot wound 
left (minor) lower arm, muscle group VII, sensory deficit 
left radial nerve.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 2002) 
(to be codified at 38 C.F.R. § 20.903).  The Board will then 
wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues. 

In written statements received at the RO in April 2001, 
August 2001 and November 2001, the veteran's representative 
appears to be raising additional claims for consideration.  
Therein, he argues that the RO's December 1968 and August 
2001 rating decisions involve clear and unmistakable error.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the equitable disposition of those 
claims. 

2.  The veteran's PTSD, which reportedly manifests as 
sleeping difficulties and has objectively been shown to cause 
an anxious mood and affect, an ill-at-ease manner, and 
difficulty with attention and concentration, is mildly 
disabling.  

3.  The veteran's PTSD is not so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

4.  The veteran filed what could be construed as a claim for 
SMC based on the loss of use of, or blindness in, an eye, in 
September 1999.  

5.  There is private medical evidence of record indicating 
that the veteran experienced the loss of use of his left eye 
within a year of receipt of the SMC claim, following cataract 
surgery on June 15, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 
9411 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).

2.  The criteria for an effective date prior to June 15, 
1999, for a grant of SMC based on the loss of use of, or 
blindness in, an eye, having light perception only, have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to a higher initial evaluation for PTSD, and whether 
he is entitled to an earlier effective date for a grant of 
SMC. 

On November 9, 2000, before the veteran filed his appeal of 
the RO's August 2001 decision, but while his claims for 
service connection for PTSD and SMC were pending, the 
President signed into law legislation that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, VA has undertaken all 
development necessary to comply with the notification and 
assistance requirements of the VCAA.  That is, VA notified 
the veteran of the evidence needed to substantiate his 
claims, explained to him who was responsible for submitting 
such evidence, and fully developed all other evidence 
necessary for the equitable disposition of those claims.  

For instance, in a letter dated October 2000, the RO 
explained that it was reviewing the veteran's claims, 
including all medical evidence he had submitted, and planned 
to schedule him for a VA examination and to obtain all 
pertinent medical records from VA Medical Centers and the 
military.  See Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  In addition, in 
April 2001, the RO afforded the veteran VA examinations of 
his claimed disorders, during which VA examiners discussed 
the etiology and severity of those disorders.  Thereafter, in 
a letter dated July 2001, the RO informed the veteran of the 
change in the law and of VA's duty to assist and acknowledged 
the evidence that the veteran had submitted in support of his 
claims.  As well, in a rating decision dated August 2001, a 
letter notifying the veteran of that decision, and a 
statement of the case issued in November 2001, the RO 
notified the veteran of the evidence that was still needed to 
support his claims and reconsidered these claims based on all 
of the evidence then of record.  

The veteran's representative has since argued that the claims 
at issue in this decision are not ready for appellate review 
because the RO issued the veteran an inadequate statement of 
the case.  In support of this argument, the representative 
focuses on the language the RO used in the statement of the 
case indicating that the document covered all facets of the 
veteran's claims, to include adequacy of the instructions to 
the examiners, adequacy of the examiners, the need for an 
advisory opinion and the adequacy of reasons and bases.  The 
representative asserts that this language represents raised 
claims, which the RO denied with no rationale.  The Board 
acknowledges, but does not agree with, the representative's 
argument.  There is thus no need for this case to be remanded 
to the RO for the issuance of a more comprehensive 
supplemental statement of the case.  In its statement of the 
case, the RO clearly explained the reasons for which it had 
denied all of the claims at issue.  It then used the language 
above to explain to the veteran that it had considered all of 
his contentions in making its decision.  By so stating, the 
RO, on its own initiative, was not raising additional claims 
for review.
 
Following the issuance of the statement of the case, the 
veteran did not identify any outstanding evidence that needs 
to be obtained in support of his claims; therefore, any 
further duty on the part of VA to explain to the veteran who 
is responsible for securing such evidence is moot.  In light 
of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

I.  Disability Evaluation 

The veteran seeks a higher initial evaluation for PTSD.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  In a case in which a particular 
evaluation is continued, rather than initially assigned, 
however, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record conflicts regarding the initial evaluation the RO 
assigned the veteran's PTSD in August 2001.  According to the 
Decision and Reasons and Bases sections of the rating 
decision and the August 2001 written notice of that decision, 
the RO assigned that disability a 10 percent evaluation, 
effective from August 7, 2000.  According to the summary page 
of the rating decision and a statement of the case issued in 
November 2001, however, the RO assigned that disability a 30 
percent evaluation, effective from August 7, 2000, and 
considered that evaluation when calculating the combined 
disability evaluation of 70 percent.  Given that the veteran 
and his representative has since, on multiple occasions, 
referred to a claim for an evaluation in excess of 30 percent 
and the RO has not disputed the percentage noted, the Board 
assumes that the 30 percent evaluation, rather than the 10 
percent evaluation, is currently in effect.  

The RO has evaluated the veteran's PTSD as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that this evaluation does not accurately 
reflect the severity of his PTSD symptomatology.  

According to DC 9411, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2001). 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2001).   

In this case, based on the evidence discussed below, it 
appears that the veteran's PTSD disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation that the RO initially assigned under DC 9411. 

During the veteran's period of active duty from November 1966 
to August 1968, he did not express any psychiatric complaints 
and no examiner diagnosed PTSD or any other psychiatric 
disorder.  Rather, the veteran first underwent an evaluation 
for psychiatric complaints in August 2000, at Affiliates in 
Psychology.  On this date, Melvin Canell, Ph.D., a private 
consulting psychologist, noted PTSD symptoms, but did not 
diagnose PTSD.  During the evaluation, Dr. Canell indicated 
that, at that point, the veteran had avoided seeking 
psychological counseling and would likely not visit a 
psychiatric or psychological counselor again unless he 
experienced a major life stressor.

As surmised, the veteran did not again seek treatment for 
psychiatric complaints.  Instead, for compensation purposes, 
he underwent a VA mental disorders examination in April 2001.  
On this date, a VA examiner definitively diagnosed PTSD.  

During the examination, the veteran reported that he was a 
light sleeper, but did not have nightmares or dreams related 
to military service, spent time contemplating what happened 
to him in Vietnam, experienced flashbacks when watching 
television shows and stories involving war, seeing treelines 
or hearing helicopters, and avoided celebrations where 
firecrackers were lit.  He indicated that, although he 
experienced many flashbacks, dreams and nightmares subsequent 
to his release from the military, during the past several 
years, he had not had any disturbing thoughts or feelings of 
his military service in Vietnam.  He denied suicidal and 
homicidal ideations.

The examiner noted that the veteran had poor eye contact, no 
abnormal movements, mannerisms, impulses or thought 
processes, was clear and coherent and oriented times three 
and to the present situation, and had intact insight and 
judgment, quite fair memory and recall with difficulty of 
attention and concentration relating to military experience.  
The examiner also noted that the veteran was able to express 
himself, but avoided directly answering questions related to 
his military experience.  When questioned in this regard, the 
veteran's mood and affect became anxious and uncomfortable 
and the veteran appeared ill at ease.  The examiner 
characterized the veteran's PTSD and mild, prolonged and 
chronic and assigned this disability, in conjunction with 
alcohol abuse, episodic, chronic, Global Assessment of 
Functioning (GAF) scores of 70 (current) and 65 (past year).  
The examiner explained that the veteran's symptomatology had 
not seriously affected his living situation and lifestyle.  
He indicated that the veteran had remained adequately 
functional socially and occupationally, had a stable family 
life and employment that adequately supported the family, and 
had been experiencing very few flashbacks, nightmares or 
frightening dreams.     

The above evidence establishes that, since the veteran's 
discharge from service, the veteran's PTSD has reportedly 
manifested as sleeping difficulties and has objectively been 
shown to cause an anxious mood and affect, an ill-at-ease 
manner, and difficulty with attention and concentration.  
This disability, which an examiner first definitively 
diagnosed in April 2001, has not necessitated treatment and 
has been characterized as mildly disabling.  

The one physician who diagnosed PTSD assigned this disability 
GAF scores of 65 and 70.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130 
(2001), a GAF score of 61-70 suggests some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.   

The veteran's PTSD simply does not cause occupational and 
social impairment with reduced reliability and productivity.  
Rather, this disability, which is only mildly disabling, 
allows the veteran to function adequately in occupational and 
social settings.  During his evaluations with Dr. Canell and 
the VA examiner, the veteran reported that he worked for the 
United States Postal Service from 1985 to 2000 as a rural 
carrier.  Examiners noted that this job, at which the veteran 
worked diligently, adequately supported the veteran's family.  
The veteran also reported that he was married, had seven 
children, two of whom were still at home, was close with his 
family, had friendships, was an active church member and 
participated in the American Legion services at the cemetery.  
Neither examiner noted that the veteran had a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Given these facts, the Board concludes that 
the criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's PTSD.  The veteran does 
not allege, and the evidence does not establish, that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitates frequent periods of hospitalization.  In 
light of the foregoing, the Board finds that the veteran's 
claim for a higher initial evaluation for PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for PTSD.  This claim 
must therefore be denied.  In reaching its decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  In addition, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.

II.  Earlier Effective Date - SMC

The veteran seeks an effective date prior to June 15, 1999, 
for a grant of SMC based on the loss of use of, or blindness 
in, an eye and the fact that he has light perception only.  
He has not submitted any argument explaining why he believes 
an earlier effective date is warranted.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Except as 
otherwise provided, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).  

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2001) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt of claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). 

The award at issue in this case is SMC, which is additional 
compensation that may be granted to certain individuals who 
are already entitled to a basic rate of compensation for a 
particular disability.  Accordingly, a claim for special 
monthly compensation is similar to a claim for increased 
evaluation and must be analyzed pursuant to the statutory and 
regulatory provisions governing the effective date of 
increases.  More specifically, in determining whether the RO 
assigned the appropriate effective date, an adjudicator must 
identify the date of the receipt of the claim for SMC and 
then review all of the evidence of record to determine 
whether an increase in disability was "ascertainable" within 
a year prior to receipt of that claim.  Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

A report of examination, outpatient treatment or 
hospitalization by VA or uniformed services, or evidence from 
a private physician or layman may, in certain circumstances, 
be considered an informal claim for increased benefits.  The 
date of receipt of such evidence will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b) (2001).

In this case, the veteran never filed a written statement 
specifically claiming entitlement to SMC.  In September 1999 
and August 2000, however, he submitted documents that, if 
construed broadly, could be considered as claims for SMC.  

In September 1999, the veteran filed a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he mentioned an eye disability.  Under a section noting the 
nature of the illness for which the claim was being made, the 
veteran indicated that he had lost the sight in his eyes due 
to ruptured blood vessels secondary to high blood pressure.  
The cover letter that is attached to this application 
reflects the veteran's intent to claim service connection for 
loss of sight secondary to service-connected hypertension.  
It does not mention a claim for SMC.  

Based upon the veteran's September 1999 application, in a 
rating decision dated August 2000, the RO granted the veteran 
service connection for a left eye disability.  The RO next 
received correspondence from the veteran in August 2000, in 
the form of a written statement claiming increased disability 
ratings for all service-connected disabilities.  

Although the record is not entirely clear, it appears that 
the RO construed the September 1999 application as a claim 
for SMC and then determined that there was evidence dated 
June 15, 1999, within a year prior to receipt of that claim, 
which established that the veteran had the loss of use of, or 
blindness in, an eye.  The Board is also willing to accept 
the receipt date of the application as the receipt date of 
the claim for SMC in light of the fact that, in the 
application, the veteran requested service connection for his 
left eye disability in addition to indicating that it was 
causing loss of sight.

The question then becomes whether the record contains other 
medical evidence establishing that the veteran had blindness 
in one eye with only light perception within a year prior to 
receipt of the veteran's September 17, 1999 claim.  See 
38 C.F.R. § 3.350(a) (2001); see also 38 C.F.R. § 3.350(a)(4) 
(defining loss of use or blindness of one eye, having light 
perception, as an inability to recognize test letters at one 
foot or to perceive objects, hand movements or counting 
fingers at three feet).  

A review of the claims file in this case reveals that there 
is private medical evidence of record, including letters 
dated in 1999 from Roger C. McCartney, O.D., and medical 
records and letters dated from 1997 to 1999, from J.C. Welch, 
M.D., indicating that the veteran experienced the loss of use 
of his left eye within a year of receipt of the SMC claim, 
following cataract surgery on June 15, 1999.  This evidence 
also establishes that the veteran had significant visual 
impairment in the left eye prior to the surgery, but that 
this impairment was not so significant as to satisfy the VA 
definition of loss of use of, or blindness in, an eye.  
 
In light of the foregoing, the Board concludes that the 
criteria for an effective date prior to June 15, 1999, for a 
grant of SMC based on the loss of use of, or blindness in, an 
eye, having light perception only, have not been met.  The 
veteran's claim for that benefit must therefore be denied.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An effective date prior to June 15, 1999, for a grant of SMC 
based on the loss of use of, or blindness in, an eye, having 
light perception only, is denied.   



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

